   Case 2:18-cr-00254-SJO Document 19 Filed 07/31/20 Page 1 of 2 Page ID #:187

                                                                                                         FILED
                                                                                                CLERtC, U.S. DISiRIC7 COUA7


                              UNITED STATES DISTRICT COURT
                                                                                                July 31, 2020
                             CENTRAL DISTRICT OF CALIFORI~TIA
                                                                                             CE!iTRAL DIS~T/R~IC
                                                                                                              ,~T OF CALIFOR~7A
                                                                                               BY:       Y 1Y1       DEPUTY


                                    CRIMINAL MINUTES -GENERAL
 Case No. CR 18-254                                                            Date     July 31,2020
 Title          United States v. Morillo



 Present: The Honorable Michael R. Wilner
                   Veronica Piper                                                n/a
                     Deputy Clerk                                      Court Reporter /Recorder
          Attorneys Present for Government:                       Attorneys Present for Defendant:
                           n/a                                                    n/a
 Proceedings:              ORDER OF DETENTION —SUPERVISED RELEASE ALLEGATION

      The Court conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)following Defendant's arrest for alleged
violations) of the terms of Defendant's ❑probation / ~ supervised release.


      The Court finds that Defendant has not carried his/her burden of establishing by clear and
convincing evidence [18 U.S.C. § 3142(b-c)] that Defendant:
                 ~       will appear for further proceedings as required if released.
                 ~       will not endanger the safety of any other person or the community if
                         released.


         The Court bases its findings on the following:
                 ~       Allegations in petition
                 ~       Lack of bail resources
                 ~       No stable residence or employment

                 ❑       Ties to foreign countries
                 ~       Previous failure to appear or violations of probation, parole, or release
                 ❑       Nature of previous criminal convictions
                 ~       Substance abuse



MRW-2SR(9/16)                              CRIMINAL MINUTES -GENERAL                                        Page 1 oft
   Case 2:18-cr-00254-SJO Document 19 Filed 07/31/20 Page 2 of 2 Page ID #:188



                              iJNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


                                  CRIMINAL MINUTES -GENERAL
 Case No. CR 18-254                                                      Date   July 31, 2020
 Title          United States v. Morillo


                 ❑      Already in custody on state or federal offense
                 ❑      Refusal to interview with Pretrial Services
                 t'


         ❑       Defendant did not oppose the detention request.


                                                    * **
      IT IS TI~REFORE ORDERED that the defendant be detained pending further
proceedings.




MRW-2SR(9/16)                              CRIMINAL MINUTES -GENERAL                            Page 2 of2
